DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 05/17/2021.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (“Chen”) (US 2020/0310780 A1).
Regarding claim 1, Chen discloses a computer program product comprising a set of non-transitory computer readable instructions stored on a memory and executable by a processor (not shown in 170, fig. 1), the set of non-transitory computer readable instructions arranged to:

compare the set of desired firmware capabilities to the first set of available firmware capabilities (para. 0046); and,
proceed to an operating mode of the computer program product when the set of desired firmware capabilities and the first set of available firmware capabilities match (control operation and other functionality of the earbuds) (paras. 0023 and 0046);
wherein the set of desired firmware capabilities corresponds to a plurality of functions that will be used in the execution of a first software application running on the first peripheral device (application 171 of computing device 170) (paras. 0049 and 0051).
Regarding claims 2 and 12, Chen discloses determine whether a set of firmware updates for the first wearable audio device is available (para. 0046).
Regarding claims 3 and 13, Chen discloses if the set of firmware updates for the first wearable audio device is available, the set of non-transitory computer readable instructions are further arranged to:
apply an update from the set of firmware updates to the first wearable audio device at least in part based on the set of available updates for the first wearable audio device (para. 0046).

output a notification at the first peripheral device or the first wearable audio device that the set of firmware updates is not available (e.g., notifying by LED controller, paras. 0025-0026).
Regarding claims 5 and 15, Chen discloses if the set of desired firmware capabilities and the first set of available firmware capabilities do not match, the set of non-transitory computer readable instructions are further arranged to:
operate in a fallback state, the fallback state arranged to utilize the first set of available firmware capabilities of the first wearable audio device (para. 0046).
Regarding claims 6 and 16, Chen discloses if the set of desired firmware capabilities and the first set of available firmware capabilities do not match, the set of non-transitory computer readable instructions are further arranged to:
operate in a cooperative state, the cooperative state arranged to utilize a second set of available firmware capabilities of the first peripheral device (database 180 contains firmware upgrades and associates with a supplier of the earbuds for another set of firmware capabilities, para. 0018).
Regarding claims 7 and 17, Chen discloses each capability of the set of desirable firmware capabilities and each capability of the set of available firmware capabilities of the first wearable audio device can correspond to at least one of a plurality of gestures, the at least one of a plurality of gestures utilizing at least one of: a gyroscope, an 
Electrocardiogram (EKG/ECG) sensor, and an electrically active film (device 170 may ask the user to agree on such update, and proceed with the update upon confirmation from the user, para. 0026).
Regarding claims 8 and 18, Chen discloses the at least one gesture can be designated as an Augmented Reality (AR) input variable, an affirmative input variable, and/or a negative input variable (para. 0026).
Regarding claims 9 and 19, Chen discloses the first protocol is Bluetooth
Classic or Bluetooth Low Energy (BLE) (para. 0017).
Regarding claims 10 and 20, Chen discloses the first protocol utilizes a first profile, wherein the first profile is a Generic Attribute (GATT) profile (para. 0017).
Regarding claim 11, Chen discloses a method of checking firmware capabilities of a first wearable audio device (101/103, fig. 1), the method comprising: 
sending, via a first protocol (131/133), from a first peripheral device (170) to the first wearable audio device (101/103), a set of desired firmware capabilities (firmware available for device 170), or, sending, via the first protocol, from a first wearable audio device to the first peripheral device, a first set of available firmware capabilities of the first wearable audio device (firmware version currently used by the pair of earbuds) (fig. 4, para. 0046);
comparing the set of desired firmware capabilities to the first set of available firmware capabilities (para. 0046); and,
proceeding to an operating mode of the computer program product when the set of desired firmware capabilities and the first set of available firmware capabilities match (control operation and other functionality of the earbuds) (paras. 0023 and 0046);
wherein the set of desired firmware capabilities corresponds to a plurality of functions that will be used in the execution of a first software application running on the first peripheral device (application 171 of computing device 170) (paras. 0049 and 0051).
Response to Arguments
6.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693